Citation Nr: 1752047	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-35 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection to an acquired psychiatric disorder, to include depression but excluding memory loss. 

2.  Entitlement to service connection to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection to hypertension.  

4.  Prior to July 13, 2015, entitlement to assignment of a disability rating in excess of 30 percent for a cognitive disorder characterized as "memory loss." 

5.  Entitlement to earlier effective date prior to June 30, 2009 for the grant of service connection for a cognitive disorder characterized as "memory loss." 

6.  Entitlement to a total disability due to individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:  Joseph M. Lyon, Attorney-at-law


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983 in the United States Marine Corps.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  However, the RO in Louisville, Kentucky has current jurisdiction over the claim.  

The claims file includes an unlimited 21-22a appointing Joseph M. Lyon, an attorney, as the Veteran's representative.  The Board notes that the Veteran sent a letter of indicating that Mr. Lyon would not be assisting the Veteran with the effective date issue; however, Mr. Lyon did not provide an updated limited form 21-22a or otherwise comply with the requirements of 38 C.F.R. §§ 14.631 or 20.608.  Accordingly, the Board continues to recognize Mr. Lyon as the Veteran's representative on all issues.  

The Veteran requested a hearing before the Board.  see November 2010 report of general information; August 2012 statement.  The Veteran, through his representative, subsequently waived the hearing in an April 2017 letter.  

This case has a complicated procedural history.  The Veteran filed his first service connection claims on June 30, 2009 for depression and hypertension.  The procedural history for the service connection claim for hypertension is straightforward.  The RO issued a September 2009 rating decision denying service connection to hypertension, and the Veteran filed a timely notice of disagreement in December 2009.  The RO issued a statement of the case in March 2010.  Subsequently, the Veteran filed a timely substantive appeal in August 2010.  The RO then issued supplemental statements of the case in August 2010 and December 2012 and certified the issue to the Board in April 2013.  The issue of service connection for hypertension is properly before the Board.  

Turning to the claims for service connection for depression, PTSD, memory loss, and other acquired psychiatric disabilities, the Veteran filed his initial claim for service connection for depression on June 30, 2009.  A rating decision denying service connection for depression was issued in September 2009, and the Veteran filed a timely notice of disagreement to the rating decision in December 2009.  The RO then issued a statement of the case in March 2010.  Although not filed within 60 days of the rating decision, the Veteran's August 2010 substantive appeal was filed within one year of the rating decision; therefore, the substantive appeal was timely.  See 38 C.F.R. § 20.302(b) (2017).  

Subsequently, the Veteran filed an additional claim for posttraumatic stress disorder in March 2010.  The RO initially treated the claim for service connection for PTSD as a separate issue from the claim for service connection for depression.  The RO denied service connection for PTSD in a June 2010 rating decision.  Subsequently, the Veteran filed a timely notice of disagreement in December 2009.  The RO did not issue a statement of the case regarding the PTSD.  Instead, the RO issued an August 2010 supplemental statement of the case that denied service-connection for an acquired psychiatric disorder to include depression and PTSD.  The Veteran filed a timely substantive appeal in August 2010.  

Next, the Veteran filed a new claim for service connection for "memory loss" on October 11, 2011.  The RO granted the Veteran's claim for "memory loss" in an April 2012 rating decision and assigned an initial disability rating of 30 percent effective October 11, 2011.  Thereafter, the RO issued a second rating decision in December 2012 which granted an earlier effective date for the memory loss to June 30, 2009, the date the Veteran filed his initial service connection claim for depression. 

The narrative for the April 2012 rating decision characterizes the Veteran's disability as "memory loss."  However the April 2012 rating decision, which granted the earlier effective date of June 30, 2009, clearly attributes the memory loss as a ratable symptom of the Veteran's cognitive disorder, not otherwise specified (NOS).  The April 2012 rating decision narrative indicates that the RO may have intended to service-connect the Veteran for an acquired psychiatric disorder.  This conclusion is also supported by the initial rating under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9326, which is applicable to "major or minor neurocognitive disorder due to another medical condition or substance education induced major and mild neurocognitive disorder."  Additionally, the subsequent December 2012 rating decision that granted the earlier effective date for service connection of the memory loss characterizes the disability in the narrative as "memory loss due to a cognitive disorder or other mental disorder."  Nevertheless, the rating code sheets characterizes the Veteran's service-connected disability as "memory loss" and not as an acquired psychiatric disorder as broadened under Clemons v. Shinseki, 23 Vet. App. 1, 5-8 (2009).  Despite the December 2012 rating decision narrative and the mental disorders diagnostic code used to rate the disability, the written description of the disability on the code sheet controls how a disability is characterized.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (listing a condition on a rating decision as part of a service connected disability has the effect of granting service connection).  

For the reasons discussed above, the Board determined in the March 2014 decision that the service connection claim for an acquired psychiatric disorder, to include depression and PTSD, is still on appeal.  Despite the RO's apparent intent to grant service-connection for an acquired psychiatric disorder, the code sheet's characterization of the disability controls.  As such, the Veteran is currently only service connected for "memory loss" effective June 30, 2009.

Next, the Veteran also filed a timely notice of disagreement in May 2013 to the December 2012 rating decision granting an earlier effective date of June 30, 2009 for service connection of memory loss.  This May 2013 notice of disagreement stated the Veteran disagrees to "all decisions" adjudicated by the RO.  Thus, the Board construes this notice of disagreement to apply to both the decision to grant an earlier effective date of June 30, 2009 for service-connection for memory loss and to the assignment of an initial disability rating of 30 percent for the memory loss.  Thus, the issues of entitlement to an earlier effective date than June 30, 2009 and the issue of an initial rating in excess of 30 percent for memory loss are both on appeal.  During the pendency of the appeal, the RO issued a rating decision on this claim in May 2016 granting an increase in rating to 100 percent beginning July 13, 2015.  The Veteran did not file a notice of disagreement with this decision; thus, the increased rating claim beginning July 13, 2015 is not on appeal.

However, the RO has not issued a statement of the case as to either the appeal to the initial disability rating of 30 percent for the memory loss or the earlier effective date than June 30, 2009 for service-connection of the memory loss.  Thus, these claims are not before the Board and must be remanded to the Agency of Original Jurisdiction (AOJ) for adjudication.  Manlicon v. West, 12 Vet. App. 238 (1999).  These claims should only be returned to the Board if the Veteran, after a statement of the case is issued, files a timely substantive appeal to the RO's decision.  

Next, the Veteran then filed a claim for TDIU in July 2015.  The RO denied his claim in a September 2015 rating decision, and he filed a timely notice of disagreement in April 2016.  No statement of the case has been issued by the RO regarding the claim for TDIU.  The Board finds that the claim for TDIU is inextricably intertwined with the claim for a higher initial disability rating of 30 percent for the memory loss; therefore, the issue of TDIU is also remanded to the AOJ for further consideration.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

This matter was previously before the Board in March 2014.  At that time, the only issue certified to the Board was the service connection claim for hypertension.  However, as discussed above the Board found that it also had appellate jurisdiction over the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression and PTSD in addition to the hypertension.  

The issues of bilateral hearing loss, tinnitus, bilateral osteoporosis of the hips, osteoporosis of the spine, pseudo folliculitis barbae, esophageal stricture (claimed as a gastrointestinal condition), nephrolithiasis (claimed as kidney disability), chronic pain, rashes with scabs on head, migraine headache disability, compression back injury to L-3, erectile dysfunction, and bilateral knee disability are not on appeal before the Board.  The Veteran filed timely notices of disagreements with each applicable rating decision, and the RO issued statements of the case to each issues.  However, the Veteran did not perfect an appeal to these issues by filing a substantive appeal.  Additionally, the Veteran also filed a timely notice of disagreement to the rating decision that found him incompetent.  Subsequently, the RO issued a second rating decision that found him competent.  As the finding of competency is a full grant of the benefits sought, that claim is no longer on appeal.  Thus, the Board does not have appellate jurisdiction over these issues, and they will not be addressed in this decision.  

A service connection claim for a bilateral leg condition was filed in March 10, 2010 and service connection claims for glaucoma and skin discoloration were filed in April 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.


REMAND

Remand is necessary to afford the Veteran a VA psychiatric examination.  The Veteran has multiple psychiatric diagnoses during the appellate period as listed above.  While the Veteran has had VA psychiatric examinations, the focus of these examinations was the severity of the memory loss.  Further opinion is required to determine the nature and etiology of other diagnosed acquired psychiatric disorders, other than the currently service-connected memory loss.  

Turning to the claim for service-connection for hypertension, the Veteran has not yet been afforded a VA examination for this disability.  Remand is necessary to determine if the Veteran's hypertension had onset or is related to service.  Although a current diagnosis of hypertension is not found in the record, there are indications that the Veteran may have hypertension.  First, July 2009 VA treatment records note that the Veteran was counseled on hypertension, although hypertension was not diagnosed.  Additionally, a notation in August 2009 VA treatment records notes that the Veteran cannot tolerate a beta blocker due to his blood pressure.  Finally, VA treatment records dated April 2011 indicate the Veteran had consistent blood pressure readings of over 200 during a hospitalization, although no specific blood pressure readings were provided.  Further, there is also a diagnosis of "ocular hypertension" during the time he filed his claim for hypertension found in September 2009 VA treatment records.  Clarification is needed from the Veteran on whether he is claiming heart related hypertension or whether he is claiming service connection for the diagnosis of ocular hypertension.  

As to the remaining issues, the RO has not yet issued statements of the case after the Veteran filed a timely notice of disagreements.  Specifically, a December 2012 rating decision granted the 30 percent rating for the memory loss effective June 30, 2009.  After that, the Veteran filed a Notice of disagreement as to the rating in March 2013, which was received at the RO in May 2013.  Accordingly, as discussed above, a remand is warranted.  See Manlicon, 12 Vet. App. at 238.

Finally, the Board finds the claim for a TDIU is inextricably intertwined with the claim for an initial assignment of a higher initial rating for the memory loss disability.  See Parker, 7 Vet. App. at 116; Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.  Specifically contact VAMC in Denver Colorado.  If the Veteran was treated at the Denver VAMC, obtain all treatment records and associate them with the claims file.  If the Veteran was not treated at the Denver VAMC, document this fact in the claims file. 

2.  Schedule the Veteran for a VA psychiatric examination.  The examiner should address the following: 

(a)  Indicate all psychiatric disorders currently shown, to include schizoaffective disorder, schizophrenia, psychotic disorders, mood disorder - bipolar type, cocaine dependence, alcohol dependence, cognitive disorder due to closed head injury, personality change due to closed head injury, paranoid personality traits, brain disorder, paranoid personality disorder traits, expressive disorder, and depression.  

(b)  Provide an opinion addressing whether each current psychiatric disorder had its onset in service or is otherwise related to service.  

(c)  For each current diagnosis that is not found to have its onset in service or is otherwise related to service, provide an opinion on whether the symptoms of each diagnosis can be differentiated from any other psychiatric disorder that had onset in service or is otherwise related to service or to the already service connected cognitive disorder, NOS.  

(d)  Opine also if any of the disabilities diagnosed during the claims period are in fact symptoms of the service-connected cognitive disorder secondary to closed head injury that is currently service-connected as "memory loss."  

The examiner should consider any event during active service as reported by the Veteran that may be related to his psychiatric disorder, to include the death of his daughter as a baby at Camp Lejeune due to complications of birth defects.

*The examiner should review the claims file, consider and discuss the Veteran's contentions, and provide a complete rationale for the examiner's conclusions.  

3.  Contact the Veteran and request clarification on whether he is requesting service-connection for ocular hypertension or heart related hypertension.  

4.  Schedule the Veteran for a VA examination for hypertension.  The examiner should discuss whether the Veteran has a current diagnosis of hypertension and provide an opinion addressing whether the hypertension, if any, had its onset or is otherwise related to his military service.

*The examiner should review the claims file, consider and discuss the Veteran's contentions, and provide a complete rationale for the examiner's conclusions.  

5.  Issue a Statement of the Case to the Veteran and his representative concerning (1) entitlement to a disability rating for the currently service connected disability in excess of 30 percent beginning June 30, 2009; and (2) entitlement to an earlier effective date than June 2009 for the currently service-connected cognitive disorder, currently characterized as "memory loss" and (3) TDIU.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.  Then, only if an appeal is timely perfected, should the issues be returned to the Board for further appellate consideration.

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


